State v. Tatalovich, 129 Nev.      „ 309 P.3d 43, 44 (2013). A court may
                set a hearing officer's decision aside if it rests on an error of law or
                constitutes an abuse of discretion. Id.
                            Garcia argues that the district court erred by applying Dredge
                outside of a correctional-facility context. We need not decide whether
                Dredge applies under these circumstances. Even without giving deference
                to UNR's decision to terminate Garcia's employment, we affirm.                See
                Saavedra-Sandoval v. Wal-Mart Stores, Inc., 126 Nev. „ 245 P.3d
1198, 1202 (2010) ("This court will affirm a district court's order if the
                district court reached the correct result, even if for the wrong reason.").
                            The hearing officer found that Garcia committed 28 violations,
                including insubordination, incompetence, inexcusable neglect of duty,
                discourteous treatment of the public, failure to prepare required reports,
                disregard of regulations, carelessness, jeopardizing security, failure to
                report a crime, failure to investigate thoroughly, and bringing discredit on
                UNRPD. The hearing officer found that these violations arose out of four
                separate incidents, including Garcia's failure to investigate or report the
                on-campus theft of a loaded handgun. Despite these findings, the hearing
                officer concluded that termination was excessive. This conclusion is
                wholly inconsistent with the hearing officer's findings, particularly in light
                of the ever-present need for security on college campuses.        See generally
                Stanton v. Univ. of Me. Sys.,   773 A.2d 1045, 1050 (Me. 2001) (recognizing
                "that the concentration of young people, especially young women, on a
                college campus[ creates a favorable opportunity for criminal behavior");
                Diana A. Drysdale et al., Campus Attacks: Targeted Violence Affecting
                Institutions of Higher Education        (U.S. Secret Service et al. 2010),
                available at http://www.secretservice.govintac/CampusAttacks041610.pdf

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                (collecting statistics regarding violent crime on college and university
                campuses in the United States). We therefore conclude that the hearing
                officer abused his discretion by ordering Garcia reinstated.           See
                Tatalovich, 129 Nev. at   , 309 P.3d at 44.
                           Accordingly, we
                           ORDER the judgment of the district court AFFIRMED.




                                                                             ,   CA.
                                                  Gibbons


                                                  t 1(162AAA                     J.
                                                  Pickering     I


                                                        A--14                , J.
                                                  Hardesty


                                                     ctstit cit_szFi
                                                  Parraguirre




                                                                                  J.



                                                                                  J.
                                                  Saitta


SUPREME COURT
        OF
     NEVADA
                                                    3
(0) 1947A
                   cc: Hon. Janet J. Berry, District Judge
                        David Wasick, Settlement Judge
                        Morris Polich & Purdy, LLP/Las Vegas
                        Morris Polich & Purdy, LLP/Los Angeles
                        University of Nevada, Reno, Office of General Counsel
                        Washoe District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                      4
(0) 1947A )4N)49